IN THE SUPREME COURT OF THE TERRITORY OF MICHIGAN

James Pelletier pltff vs Js & François Laselle Dfts

In Debt
And the said James and Frangois by Harris H. Hickman their attorney come into court and defend the force and injury when &c. and for plea say, that after the rendition of the Judgment aforesaid in the court of common pleas of Wayne County, in the Indiana Territory, on which the plaintiff hath founded his action above, to wit at the term of December one thousand eight hundred and three the said James & Frangois entered an appeal in due form of Law from the said Judgment of the court of common pleas, to the General court of the Indiana Territory, having entered into bond with security to prosecute the said appeal with effect according to the law in that case made & provided; whereupon the record of the said Judgment was carried into the said General court, and a Judgment thereupon rendered in said General court, whereby the Judgment of the court of common pleas was affirmed; but the said affirmance, nor any part of the Judgment or proceedings of said General court, in the said case were ever transmitted remanded or sent down to the said court of common pleas of Wayne county, but remained in said General court, as the record and Judgment of said General Court and this the said James & Frangois are ready to verify by the record, Wherefore the said James & Frangois pray Judgment of the Court, whether the plaintiff his action aforesaid on the said Judgment of the court of common Pleas ought to have or maintain against them
And the said James & Frangois for further plea in this behalf say, that upon the aforesaid Judgment of the General court of the Indiana territory rendered on the appeal aforesaid from the Judgment of the said court of common pleas on which the action above is founded, an execution did issue *147From said General court against the prqperty of said James and Francois in order to satisfy the said Judgment of the General court which said Execution was never satisfied, but remains and may at any time be renewed, against the property or persons of the said James & Francois and this they are ready to verify, by the record Wherefore the said James & Francois pray Judgment of the court whether the plaintiff his action aforesaid ought to have or maintain against them—
And the said James and Francois for further plea in this behalf say, that after the rendition of the said Judgment of the General court of the Indiana territory, upon the appeal aforesaid from the court of common pleas of Wayne county, on the Judgment of said court between the parties, on which the action above is founded, and after the issuing of said Execution, in order to satisfy the Judgment of the said General court rendered on said appeal to wit, in the Month of August in the year of our Lord one thousand eight hundred seven A Bill in Equity was filed by the said James and Francois in the Supreme court of Chancery of the Indiana territory, against the said James Pelletier, in which said Bill the said James and Francois prayed an injunction of the said court of Chancery to stop all proceedings, on the Judgment and execution, aforesaid obtained in the General court aforesaid by the plaintiff against them, until the matters thereof could be heard in Equity; and the said James and Francois aver that the said Injunction was granted according to the prayer of said bill, & which said injunction, still remains undissolved and not taken of, and this they are ready to verify by the record, Wherefore the said James and Francois pray Judgment of the court whether the plaintiff his action above against them ought to have or maintain.
James & Francois Laselle put in their place Solomon Sibley and Harris H. Hickman their attornies to defend their plea, above in this behalf.
Replication
Filed in court 20th October 1807
Peter Audrain elk
[Case 68, Paper 6]
And the said James Pelletier as to the said plea of the said James & Francis Lasselle by them above pleaded says that the plea aforesaid in manner and form as the same is above pleaded and the matters therein contained are not sufficient in Law for the said James & Francis to to Bar the said *148James Pelletier from having and maintaining his aforesaid action thereof against them the said James & Francis and that the said James Pelletier is not under any necessity nor is he bound by the Law of the Land in any manner to answer thereto, without that, that an Execution did not issue from the said General court of the said Indiana Territory upon the Judgment aforesaid in that said court against the property of them the said James & Francis Lasselle in manner and form as they the said James & Francis by pleading have alledged and this the said James Pelletier is ready to verify wherefore for want of a sufficient plea in this behalf the said James Pelletier prays Judgment and his damages by reason of the premises aforesaid to be adjudged to him and for causes of Demurrer in Law in this behalf according to the form of the statute in such cases made he sets down and to the court here expresses these causes—following towit—
1 Because the said James & Francis Lasselle in their plea aforesaid have alledged many distinct and independent matters in bar of the plaintiffs declaration on which no issue can be taken the same plea being double in this that by the plea aforesaid the said James & Francis have plead the removal of the said cause by appeal from the Common pleas of Wayne County after Judgment rendered against them there unto the General Court of the Indiana Territory where the said Judgment they say was affirmed, they have also plead the issuing of an Execution upon the said Judgment of the said General Court of the said Indiana Territory and averred that the same was never satisfied
They have also plead the institution of a suit by them the said James & Francis Lasselle against the said James Pelletier in the Court of Chancery in the said Indiana Territory to be released!?] against the Judgment aforesaid Commenced in August Term 1807 in which they say an injunction has been prayed for and granted in all this pleading therefore the said plea of them the said James & Francis is multifarious and double—
2 The said plea in Bar by them the said James & Francis above pleaded is insufficient in this that the same commences with a narration of Circumstances not proper and adapted to their defence whereas it ought to commence with their defence
3 the said plea in Bar by them the said James & Francis above pleaded is also insufficient in this that in the first—second and third parts of the same plea they conclud and this they are ready to verify by the record—whereas they ought to concludeproutpatetper recordum or of this they desire may be inquired of by the record—and the said James Pelletier further says that the plea aforesaid is inconsistent, uncertain, not issuable and wants form
E Brush Atff

[In the handwriting of Harris H. Hickman]


[In the handwriting of Elijah Brush]